Exhibit 10.23 1590 Reed Road Pennington, NJ 08534 USA Tel: 609-730-0400 - Fax: 609-730-0404 4 December 2012 To: Jillian Hoffmann Director Metasource Pty Ltd. (formerly known as Woodside Sustainable Energy Solutions Pty Ltd) 240 St. George Terrace PERTH WA 6000 AUSTRALIA DEED FOR AN AMENDMENT TO OPTION AGREEMENT FOR PURCHASE OF EMISSIONS CREDITS This Deed for an Amendment to Option Agreement for Purchase of Emissions Credits dated 4th day of December 2012 BETWEEN Ocean Power Technologies, Inc., a Delaware corporation (formerly a New Jersey corporation) and its Affiliates (as defined in the Agreement) (collectively referred to as “OPT”) AND Metasource Pty Ltd (formerly known as Woodside Sustainable Energy Solutions Pty Ltd) (ACN ), a company organized under the laws of Australia (“Metasource”) Background A. OPT and Metasource entered into an Option Agreement for the Purchase of Emissions Credits (“AGREEMENT”), dated 24 November 2000, for the purposes of OPT granting an option to Metasource to purchase certain Emissions Credits of which OPT may be the beneficial owner. Terms defined in the AGREEMENT have the same meaning when used in this AMENDING AGREEMENT (unless the contrary intention appears). B. OPT and Metasource desire to amend the AGREEMENT to the terms and conditions set forth in this Amending Agreement (“AMENDING AGREEMENT”). C. This AMENDING AGREEMENT is the first amendment to the AGREEMENT. Metasource and OPT hereby agree to keep, perform and fulfill the promises, conditions and agreements below: AMENDMENT On and from the date of this AMENDING AGREEMENT, the AGREEMENT is amended as follows: Clause 1 (c) of the AGREEMENT is hereby amended to read as follows: “ Compliance Period” means the first quantified emission limitation and reduction commitment period, as set forth in the Kyoto Protocol, but in no event earlier than January 1, 2008 or other date as agreed to between the parties from time to time but in no event later than 31 December 2017 or such date as agreed to by the parties from time to time.” GENERAL Except as expressly set out in this AMENDING AGREEMENT, the AGREEMENT remains in full force and effect and all other terms and conditions of the AGREEMENT remain as originally stated. This AMENDING AGREEMENT is governed by the laws of Western Australia and each party submits to the non-exclusive jurisdiction of the courts of that place. If at any time, there exists a conflict between the terms of jurisdiction between the Amending Agreement and the Agreement, the jurisdiction of the Amending Agreement shall take precedence. This AMENDING AGREEMENT may be executed in any number of counterparts. All counterparts together will be taken to constitute one instrument. The parties duly authorized signify their acceptance of this Deed for an Amending Agreement by their signatures below: Executed as a Deed For Ocean Power Technologies, Inc. For Metasource Pty Ltd. By: /s/ Brian M. Posner By: /s/ Jillian Hoffman Brian M. Posner Chief Financial Officer VP Environment & Heritage Title Title 4 December 2012 7 December 2012 Date Date
